Title: From James Madison to Jacob Clement, 28 April 1804
From: Madison, James
To: Clement, Jacob



Sir.
Department of State, April 28th. 1804.
I have received your letter of the 21st. enclosing one from Mr. Skipwith respecting your claim for the Cargo of the Brig Experience. It certainly was the intention of my letter to decline an opinion upon the sufficiency of the documents transmitted to me in 1802 and this appears to have been your construction of it, since you added to them such others as Mr. Biddle advised. It is not yet however too late to remedy their defects, and it would perhaps be advisable to take the opinion of law-counsel in order that you might be sure of proceeding correctly. Not having copies of the papers before me nor Mr. Skipwith’s preceding correspondence it is difficult for me to suggest what may be wanting and to which he refers under the designation of legal proofs. The best but not the only proof would be the acknowledgment of the proper officers in St. Domingo of the contract and its exicution [sic] on your part; but if from any circumstances existing at the time and continuing since, you could not obtain this, you ought to be admitted to use other inferior modes of proof, especially when the confusion and the political changes which have taken place in the Island are considered. To recommend your case particularly to the indulgence of the Commissioners is forbidden by the nature of their office, which is that of impartial arbitrators who are bound to pursue their own opinions of right. I am &c.
James Madison.
